     Case 2:19-cv-02445-JAM-KJN Document 25 Filed 03/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ISRAEL ONTIVEROS,                                 No. 2: 19-cv-2445 JAM KJN P
12                        Plaintiff,
13            v.                                        ORDER
14    WARDEN ELDRIDGE, et al.,
15                        Defendants.
16

17           On February 26, 2021, defendant Eldridge filed a motion to dismiss pursuant to Federal

18   Rule of Civil Procedure 12(b)(6). (ECF No. 24.) Plaintiff has not opposed the motion.

19           Local Rule 230(l) provides in part: “Failure of the responding party to file written

20   opposition or to file a statement of no opposition may be deemed a waiver of any opposition to

21   the granting of the motion . . . .” Id.

22           Local Rule 110 provides that failure to comply with the Local Rules “may be grounds for

23   imposition of any and all sanctions authorized by statute or Rule or within the inherent power of

24   the Court.” Id.

25           Finally, Rule 41(b) of the Federal Rules of Civil Procedure provides:

26                   Involuntary Dismissal; Effect. If the plaintiff fails to prosecute or
                     to comply with these rules or a court order, a defendant may move to
27                   dismiss the action or any claim against it. Unless the dismissal order
                     states otherwise, a dismissal under this subdivision (b) and any
28                   dismissal not under this rule--except one for lack of jurisdiction,
                                                        1
     Case 2:19-cv-02445-JAM-KJN Document 25 Filed 03/29/21 Page 2 of 2


 1                     improper venue, or failure to join a party under Rule 19--operates as
                       an adjudication on the merits.
 2

 3   Id.

 4             Good cause appearing, IT IS HEREBY ORDERED that, within thirty days from the date

 5   of this order, plaintiff shall file an opposition, if any, to the motion to dismiss. Failure to file an

 6   opposition will be deemed as consent to have the: (a) action dismissed for lack of prosecution;

 7   and (b) action dismissed based on plaintiff’s failure to comply with these rules and a court order.

 8   Such failure shall result in a recommendation that this action be dismissed pursuant to Federal

 9   Rule of Civil Procedure 41(b).

10   Dated: March 29, 2021

11

12

13

14
     Onti2445.nop.kc
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
